Exhibit 10.71
 
BUILDING MATERIALS HOLDING CORPORATION


CHANGE IN CONTROL SEVERANCE PLAN FOR
NON-OFFICER EMPLOYEES




AND SUMMARY PLAN DESCRIPTION








Effective May 1, 2008
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
Section 1.
 
Introduction
1
Section 2.
 
Eligibility For Participation in the Plan
1
Section 3.
 
Eligibility For Severance Benefits
3
Section 4.
 
Severance Benefits
4
Section 5.
 
Notices
5
Section 6.
 
Claims
6
Section 7.
 
Plan Amendment and Termination
7
Section 8.
 
Legal Rights Under ERISA
8
Section 9.
 
Other Important Information
9
Section 10.
 
Important Plan Information
10
Exhibit A
   
i

 

--------------------------------------------------------------------------------


 
BUILDING MATERIALS HOLDING CORPORATION
CHANGE IN CONTROL SEVERANCE PLAN FOR EMPLOYEES
AND SUMMARY PLAN DESCRIPTION


 
Section 1.     Introduction
 


The Building Materials Holding Corporation Change in Control Severance Plan for
Non-Officer Employees (the "Plan") was adopted by the Board of Directors of
Building Materials Holding Corporation, a Delaware corporation (the "Company")
on May 5, 2008 for the benefit of eligible employees of the Company.  The
effective date of the Plan is May 1, 2008 ("Effective Date").


The Plan is designed to assist the Company in attracting and retaining
well-qualified employees, to provide an incentive to employees to remain in the
employ of the Company, notwithstanding uncertainty and job insecurity which may
be created by an actual or prospective Change in Control (as defined below),
and to encourage employees' full attention and dedication to the Company
currently and in the event of an actual or prospective Change in Control (as
defined below).


The Plan is designed not to include employees of the Company or its affiliates
that are located in operations since the employment of those employees is not
likely to be impacted by a Change in Control.  This Plan is focused on the
administrative staff of the Company that are most at risk of the elimination of
their employment if there is a Change in Control.


The Plan supersedes any prior plan, policy or practice involving the payment of
severance benefits by the Company in connection with the occurrence of a Change
in Control.  While the Plan is in effect, any change of control severance
benefits provided to a Participant by the Company must be paid pursuant to the
Plan or pursuant to another express written agreement between the Company and
the Participant signed by such employee and a duly authorized officer of the
Company.


The Plan is designed to be an "employee welfare benefit plan," as defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
("ERISA") and, accordingly, this Plan is governed by ERISA.  This document
constitutes both the official plan document and the required summary plan
description under ERISA.


 
Section 2.     Eligibility For Participation in the Plan
 
In order to be a "Participant" in the Plan, the employee must currently be, and
have been continuously for at least one year, actively employed by the Company
as a regular full-time employee either (a) in the San Francisco Corporate Office
or Boise Administrative Service Center , (b) by a Department reporting to the
Company and located outside of the San Francisco and Boise offices, (c) be
employed by a subsidiary of the Company but located in the Boise office  (d) not
be excluded from eligibility under the categories or circumstances described
below, and (d) have experienced an involuntary termination by the Company within
one month before or within six months after a Change in Control of the
Company.  An employee will not be eligible to participate in the Plan if he or
she continues service with the Company or an affiliate of the Company or with a
new owner of the Company or a subsidiary or division of the Company or with an
affiliate of such new owner in any other position or capacity following job
elimination.
 
1

--------------------------------------------------------------------------------


 
· 
For purposes of this Plan, the term "Change in Control" is defined on Exhibit A
attached hereto.



Excluded Categories:  The following employees are not eligible to participate in
the Plan:  (a) employees at the Vice President level and above, (b) part-time
employees (for purposes of the Plan, a "part-time" employee is one who works
less than 32 hours per week, (c) interns, (d) seasonal or temporary employees
(for purposes of the Plan, a "seasonal or temporary" employee is one whose
expected term of employment is six or fewer months and who has not completed at
least six consecutive full months of employment at the time of termination), and
(e) management trainees.  In addition, no individual will be eligible to
participate in the Plan if such individual is classified by the Company in any
of the following categories at the time of termination of services, even if a
court or agency determines such individual should have been classified as a
common law employee:  (i) an independent contractor or consultant, (ii) an
individual paid by or through an agency or employee leasing company or other
third party (e.g., a leased employee), or (iii) a freelance worker not treated
as an employee.


Excluded Circumstances:  An employee will not be eligible to participate in the
Plan if the circumstances of his or her termination by the Company are as
follows:


·
The employee voluntarily terminates employment, quits or abandons performance of
his or her duties, unless the employee has already received notice that his or
her employment will be involuntarily terminated by the Company due to work force
reduction or job elimination and the Plan Administrator determines, in its sole
discretion, that such employee's earlier voluntary termination is in the best
interests of the Company;



·
The employee is discharged for a reason other than work force reduction or job
elimination (including, but not limited to Cause as defined below), as
determined by the Plan Administrator in its sole discretion, whether or not the
employee's position is subsequently eliminated by the Company;



·
The employee's employment ends on account of death or disability;



·
The employee is offered and accepts another position with the Company or an
affiliate of the Company or with a new owner of the Company or a subsidiary or
division of the Company or with an affiliate of such new owner, whether before
or after notification of the elimination of his or her current position or of a
work force reduction that would result in termination of his or her employment,
even if there is a gap in employment following elimination of such position and
commencement of the new assignment;



·
The employee is offered and declines a Comparable Position (as defined below)
with the Company, an affiliate of the Company or with a new owner of the Company
or a subsidiary or division of the Company or with an affiliate of such new
owner;  or

 
2

--------------------------------------------------------------------------------


 
·
The employee is a party to a written agreement with the Company, other than the
Separation Agreement referenced in Section 3 below, that provides severance-type
benefits to such employee in connection with the occurrence of a Change in
Control.



"Cause" means:


i.  
an employee's failure or refusal to perform his or her assigned duties,
including any unapproved absence or any failure to perform as reasonably
instructed by the employee's supervisor or Company management;



ii.  
an employee's failure to comply with the Company's written policies, or an
employee's unauthorized use of Company property or unauthorized use or
disclosure of Company confidential information;



iii.  
an employee's willful statements or conduct reflecting adversely on the Company;
or



iv.  
an employee's illegal conduct, gross misconduct or dishonesty.



"Comparable Position" means a position with the following attributes:  (a) base
salary or base hourly wages at least equal to the base salary or base hourly
wages of the employee's immediately previous position; (b) incentive
compensation and broad-based benefits with substantially the same value as
provided in the employee's immediately previous position;  (c) duties and
responsibilities not clearly inconsistent with the employee's skills and
experience;  (d) a work location no more than 35 miles from the employee's
immediately previous work location; and (e) a work location for which the
employee's relocation of the employee's principal residence is not required by
the Company.
 
 
Section 3.     Eligibility For Severance Benefits
 
To be eligible to receive severance benefits under the Plan, in addition to
meeting the requirements for eligibility to participate in the Plan and to
become a Participant, the employee must meet the following conditions at all
times until the payment of benefits under the Plan is complete:


·
The employee must execute a Separation Agreement satisfactory to the Plan
Administrator and within the time periods established by the Plan Administrator,
under which the employee agrees:  (a) to cooperate with the orderly transfer of
his or her duties as requested by the Company;  (b) to return all Company
property by a date specified by the Plan Administrator;  (c) to continue to
maintain the confidentiality of Company proprietary and confidential
information;  (d) not to solicit the employees of the Company or any affiliate
of the Company;  (e) not to disparage the Company or any parent or subsidiary of
the Company, or any of the products or services provided by the Company or any
parent or subsidiary of the Company, or any officer, director, employee,
independent contractor, owner, agent or other representative of the Company or
any parent or subsidiary of the Company;  (f) to waive claims with respect to
the Company and all related parties;  and (g) to waive all rights to pursue any
type of legal, equitable, or administrative claim against any person listed in
(e) above for any reason, except for claims for unemployment compensation, for
workers' compensation claims to the extent such exception is required by state
law, and for claims that by law are unwaivable.

 
3

--------------------------------------------------------------------------------


 
·
The employee must not voluntarily terminate his or her employment or fail to
perform his or her assigned duties prior to the termination date established by
the Company, unless the Plan Administrator determines, in its sole discretion,
that earlier voluntary termination is in the best interests of the Company.



·
The employee must not engage in conduct prior to the termination date
established by the Company that would be Cause for termination, as described
above, as determined by the Plan Administrator in its sole discretion.



 
Section 4.     Severance Benefits


Severance Pay.  Eligible Participants will receive a severance pay benefit
("Severance Pay") under this Plan equal to two (2) weeks of Base Pay (defined
below), plus one (1) additional week of Base Pay for each whole Year of Service
(defined below), up to a maximum of twenty-five (25) weeks of Base Pay in the
aggregate.  The number of weeks corresponding to the Severance Pay received is
called the "Severance Period."


Severance Pay and Severance Period will be reduced by each of the following:


·
wages or wage replacement benefits paid or payable to the Participant with
respect to any applicable notice period (including any pay in lieu of notice) in
connection with the Participant's termination of employment, whether such notice
period is required under the Worker Adjustment and Retraining Notification Act
or any state law with respect to notice or any Company policy, or any written
agreement between the Participant and the Company.



·
to the extent permitted by law, by any debt that the Participant owes the
Company at the time the Severance Pay becomes payable.



· 
A "Year of Service" is 12 full months of active, regular full-time employment
with the Company calculated from the Participant's hire date as a regular
full-time employee.  Paid leaves of absence (including paid time off and holiday
pay) count as active employment for purposes of this Plan.  Unpaid leaves of
absence, or absences during which an employee receives wage replacement benefits
such as disability benefits or workers compensation benefits, do not count as
active employment for purposes of this Plan.  Any periods of time that do not
count as active employment shall be subtracted after the Company makes an
initial determination of a Participant's whole and partial Years of Service
(which initial determination shall be based on the period of time between such
Participant's hire date and termination date) in order to arrive at a final
calculation of such Participant's whole and partial Years of Service.  For
avoidance of doubt, no Participant may have more than one partial Year of
Service.  If a Participant has previously left the employ of the Company and is
subsequently rehired, the Participant's "hire date" shall be the date that the
Participant commenced performing services for the Company after most recently
being rehired.

 
4

--------------------------------------------------------------------------------


 
· 
For purposes of calculating Severance Pay, Base Pay means, as reflected on the
Company's payroll records, the higher of the Participant's annual base salary or
base hourly wage rate (a) at the time the Participant is involuntarily
terminated or (b) immediately prior to the Change in Control.  If a
Participant's Base Pay is calculated using the Participant's annual base salary,
a week of Base Pay shall be determined by dividing the Participant's annual base
salary by fifty-two (52).  If a Participant's Base Pay is calculated using the
Participant's base hourly wage rate, a week of Base Pay shall be determined by
multiplying the Participant's base hourly wage rate by forty (40).



· 
Severance Pay will be paid according to the Company's regular payroll practice
and is subject to withholding deductions as required by law.



Company-Paid Health Insurance.  Each Participant who is enrolled in a health,
vision or dental plan sponsored by the Company may be eligible to continue
coverage under such health, vision or dental plan (or to convert to an
individual policy) under the Consolidated Omnibus Budget Reconciliation Act of
1985 ("COBRA") at the time of the Participant's termination of employment. The
Company will notify the individual of any such right to continue health coverage
at the time of termination.


·
The Company will pay to eligible Participants an amount that represents such
Participant's COBRA premiums during the Severance Period (and rounding up to the
last day of the month in which the Severance Period ends) to the extent that the
Participant elects to continue health, vision and/or dental benefits during the
Severance Period. The COBRA premiums paid by the Company will cover a
Participant's dependents if, and only to the extent that, such dependents were
enrolled in a health, vision or dental plan sponsored by the Company prior to
the Participant's involuntary termination..



·
No provision of this Plan will affect the continuation coverage rules under
COBRA.  Therefore, the period during which a Participant must elect to continue
the Company’s group medical, vision or dental coverage under COBRA, the length
of time during which COBRA coverage will be made available to the Participant,
and all other rights and obligations of the Participant under COBRA (except the
obligation to pay premiums that the Company pays during the Severance Period)
will be applied in the same manner that such rules would apply in the absence of
this Plan.



· 
All non-health benefits shall terminate as of the Participant's termination
date.



 
Section 5.     Notices
 
Any notice or other communication under the Plan must be in writing and will be
deemed given when delivered personally, when delivered electronically with
confirmation of delivery, when delivered by overnight delivery service with
proof of delivery, or when sent by certified or registered mail, return receipt
requested, addressed as follows or to such other address as any party may
hereafter designate in accordance with this provision:
 
5

--------------------------------------------------------------------------------


 
            If to The Company or the Plan Administrator:


Building Materials Holding Corporation
Four Embarcadero Center, Ste. 3200
San Francisco, CA 94111
Attn: General Counsel


If to the Participant: to the address appearing in the payroll records of the
Company.


 
Section 6.     Claims


Initial Claims Procedure: Any employee who does not receive a benefit under the
Plan that he or she feels he or she is entitled to receive may make a written
claim to the Plan Administrator within 90 days after his or her termination, in
accordance with the Notice provisions of Section 5, and which explains the
reasons for such claim.  The claimant will be informed of the Plan
Administrator's decision with respect to the claim within 90 days after it is
filed.  Under special circumstances, the Plan Administrator may require an
additional period of not more than 90 days to review the claim.  If that
happens, the claimant will receive a written notice of that fact, which will
also indicate the special circumstances requiring the extension of time and the
date by which the Plan Administrator expects to make a determination with
respect to the claim.  If the extension is required due to the claimant's
failure to submit information necessary to decide the claim, the period for
making the determination will be tolled from the date on which the extension
notice is sent until the date on which the claimant responds to the Plan
Administrator's request for information.


If a claim is denied in whole or in part, or any adverse benefit determination
is made with respect to the claim, the claimant will be provided with a written
notice setting forth the reason for the determination, along with specific
references to Plan provisions on which the determination is based.  This notice
will also provide an explanation of what additional information is needed to
evaluate the claim (and why such information is necessary), together with an
explanation of the Plan's claims review procedure and the time limits applicable
to such procedure, as well as a statement of the claimant's right to bring a
civil action under Section 502(a) of ERISA following an adverse benefit
determination on review.  If an internal rule, guideline, protocol, or other
similar criterion was relied upon in making the determination, the notice will
either provide that rule, guideline, protocol or other similar criterion or will
contain a statement that it will be provided upon request.


Claims Appeal Procedure:  If the claim has been denied, and the claimant wishes
to pursue the claim further, the claimant must request that the Plan
Administrator review the denial.  The request must be in writing and must be
made within 60 days after written notification of denial.  In connection with
this request, the claimant may review documents pertinent to the claim (other
than those that are legally privileged) and may submit to the Plan Administrator
written comments, documents, records, and other information related to the
claim.
 
The review by the Plan Administrator will take into account all comments,
documents, records, and other information that the claimant submits relating to
the claim.  The Plan Administrator will make a final written decision on a claim
review, in most cases within 60 days after receipt of a request for a
review.  In some cases, the claim may take more time to review, and an
additional processing period of up to 60 days may be required.  If that happens,
the claimant will receive a written notice of that fact, which will also
indicate the special circumstances requiring the extension of time and the date
by which the Plan Administrator expects to make a determination with respect to
the claim.  If the extension is required due to the claimant's failure to submit
information necessary to decide the claim, the period for making the
determination will be tolled from the date on which the extension notice is sent
to the claimant until the date on which the claimant responds to the Plan's
request for information.
 
6

--------------------------------------------------------------------------------


 
The Plan Administrator's decision on the claim for review will be communicated
to the claimant in writing.  If an adverse benefit determination is made with
respect to the claim, the notice will include (i) the specific reason(s) for any
adverse benefit determination, with references to the specific Plan provisions
on which the determination is based; (ii) a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to (and
copies of) all documents, records and other information relevant to the claim
(other than those that are legally privileged); and (iii) a statement of the
claimant's right to bring a civil action under Section 502(a) of ERISA.  If an
internal rule, guideline, protocol, or other similar criterion was relied upon
in making the determination, the notice will either provide that rule,
guideline, protocol or other similar criterion or will contain a statement that
it will be provided upon request.  The decision of Plan Administrator is final
and binding on all parties.


Requirement to Follow Claims Procedures:  If a claimant does not file his or her
claim in accordance with the Plan's claim procedures described above, including
applicable time limits, the claimant will not be entitled to benefits under this
Plan.


Limitation on Legal Action:  No legal action with respect to this Plan may be
brought until a claimant has exhausted the claims procedures described above,
including the claims appeal procedure.  No legal action for coverage or benefits
under the Plan may be commenced or maintained more than two years after the
circumstances giving rise to the claim arose or, if earlier, one year after the
claims procedures, including the claims appeal procedure, is exhausted.


 
Section 7.     Plan Amendment and Termination


The Company reserves the right to suspend or terminate the Plan at any
time.  The Company also reserves the right to amend or modify the Plan at any
time and in any respect (including but not limited to an amendment or
modification to reduce or eliminate some or all benefits payable under the Plan
or to exclude certain employees or classes of employees from future eligibility
to participate in the Plan) by action of the Board of Directors of the Company
(the "Board") or the Compensation Committee of the Board, with or without prior
notice to, and effective with respect to, employees who may in the future become
eligible to participate in the Plan or become eligible for benefits payable
under the Plan.  However, no such amendment, modification, suspension or
termination will be effective to decrease benefits under the Plan for which an
employee has already become a Participant.


7

--------------------------------------------------------------------------------


 
Section 8.     Legal Rights Under ERISA


An employee covered under the Plan is entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974, as amended
("ERISA").  ERISA provides that you are entitled to:


Receive Information About Your Plan and Benefits


Examine, without charge, at the Human Resources office of the Company, and at
other specified locations, such as worksites, all documents governing the Plan,
including a copy of the latest annual report (Form 5500 Series), if any, filed
by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration.


Obtain, upon written request to the Plan Administrator, copies of the most
recent version of this Plan and summary plan description and the latest annual
report (Form 5500 Series), if any.  The Plan Administrator may charge a
reasonable amount for the copies.


Receive a summary of the Plan's annual financial report (if any).  The Plan
Administrator is required by law to furnish each participant with a copy of this
summary annual report.


Prudent Actions by Plan Fiduciaries


In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan.  The people who
operate the Plan, called "fiduciaries" of the Plan, have a duty to do so
prudently and in the interest of the Plan participants and beneficiaries.  No
one, including the employer or any other person, may fire an employee or
otherwise discriminate against an employee in any way to prevent such employee
from obtaining a welfare benefit or exercising such employee's rights under
ERISA.


Enforce Rights


If a claim for a welfare benefit is denied or ignored, in whole or in part, the
claimant has a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.


Under ERISA, there are steps an employee can take to enforce the above
rights.  For instance, if an employee makes a written request for a copy of Plan
documents or the latest annual report from the Plan Administrator and does not
receive them within 30 days, the employee may file suit in a Federal court.  In
such a case, the court may require the Plan Administrator to provide materials
and pay the employee up to $110 a day until the employee receives the materials,
unless the materials were not sent because of reasons beyond the control of the
Plan Administrator.


If an employee has a claim for benefits that is denied or ignored, in whole or
in part, the employee may file suit in a state or Federal court.  If it should
happen that Plan fiduciaries misuse the Plan's money or if an employee is
discriminated against for asserting his or her rights, such employee may seek
assistance from the U.S. Department of Labor, or such employee may file suit in
a Federal court.  The court will decide who should pay court costs and legal
fees.  If the employee is successful, the court may order the person sued to pay
these costs and fees.  If the employee loses, the court may order the employee
to pay these costs and fees, for example, if it finds the employee's claim is
frivolous.
 
8

--------------------------------------------------------------------------------


 
An employee who has questions about the Plan should contact the Plan
Administrator.  An employee who has any questions about this statement or his or
her rights under ERISA should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in the
telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W., Washington, D.C. 20210.


 
Section 9.     Other Important Information


No Additional Rights Created.  Neither the establishment of this Plan, nor any
modification thereof, nor the payment of any benefits hereunder, shall be
construed as giving to any individual (or any beneficiary of either), or other
person any legal or equitable right against the Company, or any of its
affiliates, or any officer, director or employee thereof; and in no event shall
the terms and conditions of employment by the Company (or any affiliate) of any
individual be modified or in any way affected by this Plan.


No Implied Employment Contract.  The Plan shall not be deemed to give any
employee or other person the right to be retained in the employ of the Company
or to interfere with the right of the Company to discharge any employee or other
person at any time and for any reason.


Records.  The records of the Company with respect to the determination of a Year
of Service, employment history, Base Pay, absences, and all other relevant
matters shall be conclusive for all purposes of this Plan.


Construction.  The Plan is intended to be governed by ERISA.  The respective
terms and provisions of the Plan shall be construed, whenever possible and for
all purposes, to be in conformity with the requirements of ERISA, or any
subsequent laws or amendments thereto.  To the extent not in conflict with ERISA
or the terms of the Plan, the construction and administration of the Plan shall
be in accordance with applicable federal law and the laws of the State of
California applicable to contracts made and to be performed within the State of
California (without application of California conflict of laws provisions).


Nontransferability.  In no event shall the Company make any payment under this
Plan to any assignee or creditor of an employee, except as otherwise required by
law.  Prior to the time of a payment hereunder, an employee shall have no rights
by way of anticipation or otherwise to assign or otherwise dispose of any
interest under this Plan, nor shall rights be assigned or transferred by
operation of law.


Binding Effect on Successor to Company.  This Plan shall be binding upon any
successor or assignee, whether direct or indirect, by purchase, merger,
consolidation or otherwise, to all or substantially all the business or assets
of the Company, or upon any successor to the Company as the result of a Change
in Control, and any such successor or assignee shall be required to perform the
Company’s obligations under the Plan.  In such event, the term “Company,” as
used in the Plan, shall mean the Company and any successor or assignee as
described above which by reason hereof becomes bound by the terms and provisions
of this Plan.
 
9

--------------------------------------------------------------------------------


 
Plan Interpretation and Benefit Determination.  The Plan is administered and
operated by the Plan Administrator, which has complete authority, to construe
and interpret the terms of the Plan (and any related or underlying documents or
policies), and to determine the eligibility for, and amount of, benefits due
under the Plan.  All such interpretations and determinations of the Plan
Administrator shall be final and binding.  The Plan Administrator may appoint
one or more individuals and delegate such of its powers and duties as it deems
desirable to any such individual(s), in which case every reference herein made
to the Plan Administrator shall be deemed to mean or include the appointed
individual(s) as to matters within their jurisdiction.


 
Section 10.     Important Plan Information
 
Sponsor's Name and Address:
 
Building Materials Holding Corporation
   
Four Embarcadero Center, Ste. 3200
   
San Francisco, CA 94111
     
Plan Number:
 
502
     
Employer Identification Number:
 
91-1834269
     
Plan Administrator:
 
Paul Street, Stephanie Erickson and Neil Watterson
   
Building Materials Holding Corporation
   
Four Embarcadero Center, Ste. 3200
   
San Francisco, CA 94111
     
Agent to Receive Process:
 
Building Materials Holding Corporation
   
Four Embarcadero Center, Ste. 3200
   
San Francisco, CA 94111
         
Attn:  Chairman General Counsel
   
Type of Plan:
 
The Plan is an unfunded employee welfare benefit plan.  Benefits under the Plan
are paid from the general assets of Building Materials Holding
Corporation.  Benefits under the Plan are not insured by the Pension Benefit
Guaranty Corporation.
     
Effective Date:
 
May 1, 2008

 
10

--------------------------------------------------------------------------------


 
Exhibit A


Change in Control.  A "Change in Control" of the Company shall be deemed to have
occurred if (i) there shall be consummated (x) any consolidation, merger or
similar reorganization or other transaction involving the Company, other than a
transaction in which those persons that are holders of the Company's common
stock immediately prior to the transaction both (I) each have the same
proportionate ownership of common stock of the Company or voting equity
securities of another surviving entity in the transaction (when compared to all
other holders of the Company's common stock immediately prior to the
transaction) immediately after the transaction and (II) in the aggregate possess
beneficial ownership (as determined in accordance with Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended ("Exchange Act")) of at
least a majority of the common stock of the Company or the voting equity
securities of another surviving entity immediately after the transaction, or
(y) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the business and/or
assets of the Company, or (ii) the stockholders of the Company approve a plan or
proposal for the liquidation or dissolution of the Company, or (iii) any
"person" (as defined in Sections 13(d) and 14(d) of the Exchange Act, including
any group), shall become the "beneficial owner" (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of thirty-five (35%) percent or more
of the Company's outstanding common stock, or (iv) if for any reason a majority
of the Board is not comprised of "Continuing Directors," where a "Continuing
Director" of the Corporation as of any date means a member of the Board who
(x) was a member of the Board two years prior to such date and at all times
through such date or (y) was nominated for election or elected to the Board with
the affirmative vote of at least two-thirds (2/3rds) of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that no individual initially elected or nominated as a director of the
Corporation as a result of an actual or threatened election contest with respect
to directors or any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be a Continuing Director.
 
i.

--------------------------------------------------------------------------------


 
ACKNOWLEDGEMENT


My signature on this form acknowledges that I have received and read the
Building Materials Holding Corporation Change in Control Severance Plan for
Non-Officer Employees.  I understand that if I have any questions concerning
this plan, I may contact Paul Street who can be reached at (208)331-4381 or
Stephanie Erickson who can be reached at (208)331-4653.










Signature ______________________


Print Name:____________________


ii.

--------------------------------------------------------------------------------

